

116 HRES 652 IH: Honoring the city of Santa Ana’s 150th anniversary.
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 652IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Correa submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the city of Santa Ana’s 150th anniversary.
	
 Whereas the Santa Ana Valley was originally inhabited by the Tongva, Acjachemen, and Payómkawichum Native American people;
 Whereas the Santa Ana Valley was named after Saint Anne by Don Gaspár de Portolá and Junipero Serra on July 26, 1769;
 Whereas, in 1869, William H. Spurgeon purchased 70 acres of land for the town of Santa Ana from the land grant given to José Antonio Yorba and Juan Peralta by the Spanish Government;
 Whereas Santa Ana was incorporated as a city in 1886, following the implementation of a plan for the city’s development;
 Whereas the city of Santa Ana was met with bustling new arrivals and industrial growth, becoming a hub of commerce for the area;
 Whereas, in 1889, after Orange County was separated from Los Angeles, Santa Ana was designated the county seat due to the city’s booming development;
 Whereas today, with a population of 337,716, Santa Ana is the 2nd largest city in Orange County and the 11th largest city in the State of California;
 Whereas the Downtown Santa Ana Historic Districts, which include the Artists Village, Historic 4th Street, Calle Cuatro Marketplace, and Civic Center/Courthouse District, preserve the storied history of the city;
 Whereas Santa Ana is also home of the Old Orange County Courthouse and Ronald Reagan Federal Building, which have allowed Santa Ana to become a political center as well as an economic one;
 Whereas the city of Santa Ana serves as a center for the arts, sciences, and culture, housing the Bowers Museum, Discovery Science Center, Heritage Museum, and Grand Central Art Center;
 Whereas Santa Ana is home to the headquarters of many companies, including Behr Paint and First American Financial Services;
 Whereas Santa Ana has been the heart of the Orange County Latinx community for decades, with Santa Ana being home to the first Latinx neighborhoods in Orange County such as Barrio Logan, Delhi, Santa Anita Park, and Barrio Artesia;
 Whereas Santa Ana serves as host to Noche de Altares, one of the largest Dia de los Muertos celebrations in the United States;
 Whereas the city’s growing Vietnamese population has served as a landmark for diversity in Orange County and in California; and
 Whereas, on October 27, the city of Santa Ana will celebrate its sesquicentennial, marking 150 years since the city’s founding, honoring the city’s history, people, businesses, culture, public services, and vision: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 150th anniversary of the city of Santa Ana, California;
 (2)celebrates Santa Ana’s historical significance to Orange County and to California; and (3)honors the individuals and communities that have made Santa Ana the city that it is today.
			